Title: From George Washington to William Washington, 31 March 1799
From: Washington, George
To: Washington, William



My dear Sir,
Mount Vernon Mar: 31st 1799.

By a letter which I have just received from General Pinckney, I find you may be shortly expected in this State, on your way to Princeton. It is unnecessary I hope for me to say, that whether you come alone or bring Mrs Washington with you, that we shall be very happy to see you at this place.
In the Military line I fear you will find but little duty to detain you long in this State⟨,⟩ for strange as it may seem, it is not less true that not a Military Commission has issued yet that has come to my knowledge, nor a single order for Recruiting. The cause of these delays is, to me, incomprehensable.
When Major Pinckney was here (on his return from Congress) he mentioned the great desire the Gentlemen of So. Carolina had of getting into the breed of Mules. I did not, I believe, in such direct terms as for him to understand, intimate that I would sell two or three young Jacks, descended from Royal Gift, which would be of sufficient age to cover next Season, on⟨e of⟩ them indeed might have done so this Spring ⟨with⟩out injury. At the time the Major was ⟨here⟩ I thought I could have parted with three, ⟨but⟩ one of my Jacks that now Covers, by a ⟨mutilated⟩ of which I fear he will never recover, ⟨makes⟩ it necessary for me to retain one of the 3, to ⟨sup⟩ply his place; especially as I lost two (⟨mutilated⟩valuable ones) last y⟨ear mutilated⟩nary manner: one of them, Compound, ⟨mutilated⟩ money scarcely would have induced me to pa⟨rt with⟩.
Enclosed, is a description of the ⟨mutilated⟩ I would sell, their breed, and price; that if Major Pinckney, yourself, or any other of your acquaintance to the Southward, is in ⟨mutilated⟩of such, you may know where, & on what t⟨erms⟩ you can be supplied. It is presumed

they ⟨are not far⟩ short of their gr⟨owth⟩ and that they ⟨are⟩ of the most valuable breed in this country ⟨none⟩ can deny.
Mrs Washington unites with me ⟨in⟩ best wishes for you and your Lady—and I am—My dear Sir Your friend & affecte Serv⟨ant⟩

Go: Washington

